Name: Council Regulation (EEC) No 3633/85 of 17 December 1985 on the organization of a labour force sample survey in the spring of 1986
 Type: Regulation
 Subject Matter: labour market;  social framework
 Date Published: nan

 No L 350/4 Official Journal of the European Communities 27. 12. 85 COUNCIL REGULATION (EEC) No 3633/85 of 17 December 1985 on the organization of a labour force sample survey in the spring of 1986 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 213 thereof, Having regard to the draft Regulation submitted by the Commission , Whereas in order to carry out the tasks which are assigned to it by the Treaty, and in particular by Articles 2, 92, 117, 118 , 122 and 123 thereof, the Commission must be acquainted with the situation and developments in employment and unemployment ; Whereas the statistical information available in each of the Member States does not provide a suitable basis for comparison, particularly because of the differences between the laws, rules and administrative practices of the Member States on which those statistics are based ; Whereas the best method of ascertaining the level and the structure of employment and unemployment consists in carrying out harmonized and synchronized Community labour force sample surveys, as has been done regularly in the past ; Whereas in a period of continuing and increasing diffi ­ culties on the labour and of structural changes in the employment sector, fully up-to-date information must be made available ; Whereas only the repetition in 1986 of the surveys carried out in 1983 and 1984 and 1985 will enable this informa ­ tion to be obtained ; Whereas the situation resulting frm the accession of Spain and Portugal should be taken into account with respect to this matter, The information shall be collected for each member of the households included in the sample . In cases where one member of a husehold provides information for other members, this shall be clearly indicated. Article 3 The sample shall comprise between 60 000 and 100 000 households in Germany, France, Italy and the United Kingdom, between 30 000 and 50 000 in Belgium, Greece and Ireland, between 1 5 000 and 30 000 in Denmark and the Netherlands and approximately 1 0 000 in Luxem ­ bourg. The sample shall: comprise between 60 000 and 100 000 households in Spain, and between 30 000 and 50 000 households in Portugal . Article 4 The survey shall cover : (a) the individual characteristics of all members of the household questioned, namely : sex, age, marital status, nationality, type of household in which the person is living and surveyed, type of family relation ­ ship within the household . The members of one household shall be identified by a joint serial number and a code designating the State and region in which the household is questioned ; (b) situation with regard to economic activity of these persons at the time of the survey and characteristics of their work as follows : occupation, status, economic activity, number of hours usually and actually worked and reasons for any difference between the two ; full or part-time work, permanent or temporary work and any paid second job ; (c) attempts to find work, with, in particular, the follo ­ wing information : the type and extent of the work sought, the conditions and reasons, methods and length of time . spent seeking work, whether unem ­ ployment benefit or aid is being received, the situation directly preceding the start of the search for work and the availability for work or the reasons for not being available ; (d) type and purpose of educational and training courses in which persons aged from 14 to 49 have recently taken part ; (e) work experience of persons of working age without . work including the characteristics of the last job and the time of, and reasons for, its coming to an end ; (f) the situation of the members of the household one year before the present survey, including : country and region of residence, position with regard to economic activity and, if employed, economic activity and occu ­ pational status of the job held . HAS ADOPTED THIS REGULATION : Article 1 In the spring of 1986 the Statistical Office of the Euro ­ pean Communities shall conduct a labour force sample survey for the Commission based on a sample of house ­ holds in each of the Mmber States . Article 2 The survey shall be carried out in each of the Member States in a sample of households having their residence in the territory of those States at the time of the survey. The Member States shall take measures to prevent double counting of persons with more than one residence . 27. 12. 85 Official Journal of the European Communities No L 350/5 Article 5 The information shall be gathered by the statistical services of the Member States on the basis of the list of questions drawn up by the Commission in cooperation with the competent services of the Member States. The Commission shall determine, in collaboration with the Member States, the details of the survey, in particular the starting and closing dates and the deadlines for trans ­ mission of the results . The statistical services of the Member States shall ensure the representative nature of the saniple according to practice in the Member States, which may, in certain cases, make the provision of replies compulsory. The shall also ensure that at least a quarter of the survey units are taken from the 1985 survey and that a proportion of at least a quarter may form part of a subse ­ quent survey. These two groups shall be identified by a code. Article 6 The Member States shall endeavour to ensure that the information rquested is furnished truthfully and in its entirety within the period specified. They shall ensure that the survey provides a reliable foundation for a comparative analysis at Community level as well as at the level of the Member States and certain regions. The statis ­ tical services of the Member States shall forward to the Statistical Office of the European Communities the results of the survey, duly checked, for each person ques ­ tioned, without any indication of name or address . Article 7 Items of information relating to individuals provided in the context of the survey may be used for statistical purposes only. They may not be used for fiscal or other purposes and may not be communicated to third parties. The Member States and the Commission shall take the requisite steps to penalize any infringement of the obliga ­ tion under the first paragraph to preserve the confidentia ­ lity of the information gathered. Article 8 The Member States shall receive a contribution towards the conduct of the survey. The amount of the contribu ­ tion shall be set off against the appropriations provided for this purpose in the budget of the European Commu ­ nities . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 December 1985. For the Council The President J. F. POOS